Judgment, Supreme Court, Bronx County (Robert A. Sackett, J.), rendered July 7, 2004, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Although defendant wore a mask during the crime, the victim was thoroughly familiar with defendant and was fully capable of making a reliable voice identification (see People v Collins, 60 NY2d 214 [1983]). Concur—Tom, J.P., Friedman, Nardelli and Sweeny, JJ.